t c summary opinion united_states tax_court longy o anyanwu petitioner v commissioner of internal revenue respondent docket no 1460-09s filed date longy o anyanwu pro_se evan h kaploe for respondent morrison judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all further references in this opinion to sections are to the internal_revenue_code as in effect for the tax_year and all rule references are to the tax_court rules_of_practice and procedure the irs issued longy o anyanwu a notice_of_deficiency pursuant to sec_6212 showing a deficiency in income_tax of dollar_figure for the tax_year anyanwu timely petitioned the court for redetermination of the deficiency under sec_6213 the issue we resolve in this opinion is whether anyanwu is entitled to miscellaneous_itemized_deductions of dollar_figure and an dollar_figure deduction claimed for printer ink cartridges and paper we determine that the deductions are not allowable anyanwu filed a joint income-tax return with his then wife fidelia e anyanwu for the return reported that the couple earned wages and salary of dollar_figure the entire dollar_figure consisted of the wages anyanwu received from trinity christian college where he taught computer science the adjusted_gross_income reported on the return was dollar_figure itemized_deductions totaled dollar_figure the anyanwus claimed four deductions for personal exemptions one for longy anyanwu one for fidelia anyanwu one for a daughter and one for a brother the four personal-exemption deductions totaled dollar_figure the taxable_income reported on the return was dollar_figure which is equal to dollar_figure - dollar_figure - x dollar_figure the tax reported was dollar_figure but because the anyanwus claimed an education credit of dollar_figure they reported a zero tax_liability the anyanwus reported that they had made prepayments of dollar_figure their return reported that the irs owed them a refund of dollar_figure the dollar_figure of itemized_deductions reported on schedule a itemized_deductions were divided into two categories miscellaneous_itemized_deductions which are subject_to the percent-of-agi floor of sec_67 and all other itemized_deductions a summary of the anyanwus’ claimed miscellaneous_itemized_deductions follows miscellaneous_itemized_deductions vehicle expense parking fees tolls etc travel expense away from home other business_expense of meals and entertainment prof org fees etc tax preparation fees other unnamed expenses total agi total after subtracting dollar_figure big_number big_number big_number big_number a summary of the anyanwus’ claimed nonmiscellaneous itemized_deductions follows itemized_deductions other than miscellaneous_itemized_deductions medical and dental expenses dollar_figure before subtraction of agi dollar_figure taxes paid charitable_contributions cash charitable_contributions noncash casualty or theft losses printer ink cartridges paper total big_number big_number big_number big_number the notice_of_deficiency was issued on date to both mr and mrs anyanwu the notice_of_deficiency disallowed the dollar_figure in prefloor miscellaneous_itemized_deductions and the dollar_figure deduction for printer ink cartridges and paper claimed by the anyanwus 2portions of the notice_of_deficiency seem to reflect a determination that all of the anyanwus’ schedule a deductions were disallowed the anyanwus reported schedule a deductions of dollar_figure the notice_of_deficiency contained a form_4549 income_tax examination changes that stated that there was a dollar_figure adjustment to income the same dollar_figure adjustment is reflected on a form 886-a explanation of items however a one-page table attached to the notice_of_deficiency reflects that of the schedule a deductions claimed on the return the irs made adjustments only to the dollar_figure in prefloor miscellaneous_itemized_deductions and the dollar_figure deduction for printer ink cartridges and paper in the left column of the table the irs listed all the deductions the anwanyus claimed on their schedule a and in another column the irs listed the continued anyanwu filed a petition with the tax_court anyanwu was a resident of kansas when he signed the petition his wife’s signature on the petition was not genuine consequently she was dismissed from the case this left anwanyu as the only party besides the irs at trial anyanwu’s testimony and other evidence were organized differently from the line items and amounts on the schedule a consequently our discussion of anyanwu’ sec_2 continued schedule a deductions as adjusted by the irs the deductions listed in the left column of the table are faithful to the amounts of the deductions the anyanwus reported on their schedule a with one exception the irs table listed the anyanwus as having reported the dollar_figure deduction for printer ink cartridges and paper as a miscellaneous itemized_deduction in actuality the anyanwus reported the deduction as an itemized_deduction consistent with its inaccurate characterization of the anyanwus as having claimed the dollar_figure deduction as a miscellaneous itemized_deduction the table listed the miscellaneous_itemized_deductions the anyanwus claimed as dollar_figure instead of the dollar_figure claimed on the return the table also stated that after reduction for the percent floor the anyanwus had claimed dollar_figure in miscellaneous_itemized_deductions this amount is equal to dollar_figure minu sec_2 percent of dollar_figure next to the dollar_figure amount the table listed an adjusted amount of zero this reduction of miscellaneous_itemized_deductions from dollar_figure to zero is the only adjustment listed in the table against any of the line items on the anyanwus’ schedule a besides the adjustments described above the notice_of_deficiency appears to have made adjustments to the exemptions reported on the tax_return however the only issue asserted in the irs pretrial memorandum with respect to the entire tax_return is whether the irs properly disallowed dollar_figure in miscellaneous_itemized_deductions that had been claimed on the anyanwus’ schedule a this is the only issue addressed in this opinion 3technically the respondent is the commissioner of internal revenue sec_7803 who is the head of the irs entitlement to deductions will not correspond to the line items and amounts on the schedule a and although the anyanwus claimed dollar_figure of miscellaneous_itemized_deductions on their return anyanwu claimed entitlement to only dollar_figure at trial consequently we will consider only the dollar_figure of deductions claimed at trial anyanwu bears the burden of proving that he is entitled to the deductions this is because a taxpayer generally has the burden of proving that the determinations in the notice_of_deficiency are erroneous see rule a although the burden_of_proof is imposed on the irs if the conditions of sec_7491 are met anyanwu has not shown that these conditions have been met therefore the burden_of_proof rests on anyanwu to satisfy his burden_of_proof anyanwu must prove each disputed factual proposition by a preponderance_of_the_evidence an additional relevant principle is that if a taxpayer has proven entitlement to a deduction but fails to establish the precise amount of the deduction the court should estimate the deduction this principle which was established in 39_f2d_540 2d cir is subject_to two major exceptions relevant here first no deduction should be allowed if there is no reasonable basis for estimating the amount of the deduction see 245_f2d_559 5th cir 85_tc_731 second certain deductions are not allowed if the taxpayer has failed to provide the proof required by sec_1_274-5t temporary income_tax regs fed reg date 50_tc_823 affd per curiam 412_f2d_201 2d cir anyanwu did not address the dollar_figure deduction for printer ink cartridges and paper he neither presented proof at trial nor discussed it in his posttrial brief even if he has not conceded the deduction he has failed to show he is entitled to it the dollar_figure in deductions to which he claimed entitlement at trial are for expenses anyanwu allegedly incurred while performing services for his employer trinity christian college an employee is entitled to a deduction for all ordinary and necessary expenses paid in performing services for an employer sec_162 expenses for which the employee could claim reimbursement but does not are not deductible 24_tc_21 the deductions that anyanwu claims fall into seven general categories as we explain anyanwu is not entitled to any of the deductions first anyanwu argues that he incurred dollar_figure for a summer research project a portion of the dollar_figure is dollar_figure for two months of internet service anyanwu produced no contemporaneous_records or receipts demonstrating that he paid for internet service or that even if he did pay for internet service his use of the service was for a business_purpose he indicated through testimony and through a table that he created before trial that he had spent dollar_figure on purely business-related internet services but we did not believe him we conclude that he is not entitled to the deduction for dollar_figure in internet service another portion of the dollar_figure is dollar_figure for two months of telephone calls anyanwu produced no contemporaneous_records or receipts showing that he incurred the costs of making telephone calls anyanwu suggested that the irs trial counsel could have estimated the costs himself by making telephone calls from the irs offices in kansas city and then using the resulting telephone bills to reconstruct anyanwu’s telephone costs such an experiment would fail to produce any useful results for reasons that illustrate why anyanwu is not entitled to a deduction the irs trial lawyer does not know who anyanwu telephoned the length of calls the time of day of the calls or the dates of the calls there is no way for the irs trial lawyer or for us to estimate the costs of anyanwu’s telephone calls the absence of information is anyanwu’s fault not the irs’s furthermore anyanwu failed to produce contemporaneous_records or receipts showing which telephone calls were business-related as opposed to personal he indicated through testimony and through a table that he created before trial that he spent dollar_figure on purely business-related telephone services but we did not believe him we conclude that he is not entitled to deduct the costs of telephone calls another portion of the dollar_figure is dollar_figure for traveling to nigeria for two months from june through date the costs are not deductible for several reasons first the trip to nigeria was primarily personal see sec_1 f ii income_tax regs stating that if a trip is primarily personal in nature the traveling expenses to and from the destination are not deductible nigeria is where anyanwu grew up during the trip he married mrs anyanwu a nigerian second anyanwu provided no records or detailed testimony explaining how he advanced his research agenda while in nigeria thus even if the nigeria trip was not primarily personal there is no evidence in the trial record that would allow us to determine the portion of the trip expenses that had a business_purpose even setting aside anyanwu’s failure to meet the substantiation requirements of sec_1_274-5t temporary income_tax regs fed reg date a point we consider next he is not entitled to deduct the cost of the trip third of the alleged costs of the trip only the dollar_figure cost for the 4the dollar_figure is equal to dollar_figure minus the dollar_figure reimbursement that anyanwu received from trinity christian college international round-trip airplane ticket to nigeria is documented no other expenses are documented sec_1 5t c temporary income_tax regs fed reg date requires a taxpayer to prove the amount and other aspects of a travel expenditure the requisite proof must take the form of adequate_records or sufficient evidence corroborating the taxpayer’s own statement id for the trip expenses other than the dollar_figure airline ticket anyanwu has provided no records apart from a table he created on the eve of trial thus he has failed to provide the proof required by the regulation he is not entitled to a deduction for any of the costs of the nigeria trip second anyanwu argues that he incurred dollar_figure in unreimbursed costs for a trip to huntington indiana to attend a conference 5anyanwu argues that he does not have records of these and other expenses because his hard disk drive crashed and he was unable to recover the data sec_1_274-5t temporary income_tax regs fed reg date provides that where the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer’s control such as destruction by fire flood earthquake or other_casualty the taxpayer may substantiate a deduction by reasonable reconstruction of expenditure or use sec_1_274-5t temporary income_tax regs supra does not relieve anyanwu of the substantiation requirement of sec_1_274-5t temporary income_tax regs fed reg date we are not convinced that the required records were present on anyanwu’s computer before the failure of his hard disk drive furthermore anyanwu has not reasonably reconstructed his expenses his testimony and written evidence were insufficiently detailed to reconstruct the expenses on june through this trip appears to be a business trip however anyanwu has not shown that he was not entitled to reimbursement from his employer for the cost of this trip therefore the cost of the trip is not deductible see podems v commissioner t c pincite furthermore only dollar_figure of the dollar_figure in alleged expenses is documented his entitlement to the rest of the expenses is therefore precluded by the substantiation requirement of sec_1_274-5t temporary income_tax regs supra even without considering the substantiation requirement there is no way of estimating the amount of the other alleged expenses he is therefore not entitled to a deduction for the cost of the huntington trip third anyanwu argues that he incurred dollar_figure in costs for a trip to phoenix arizona to attend a conference on march through this trip appears to be a business trip however anyanwu has failed to demonstrate that he was not entitled to claim reimbursement from his employer for the cost furthermore none of the phoenix expenses are documented and there is no way of estimating the amount of the deductible 6anyanwu admits that dollar_figure of the trip costs were actually reimbursed by his employer in order to show that he was not entitled to be reimbursed for the remainder of the expenses of the huntington trip and for the other expenses at issue in this case anyanwu attempted to obtain the policy of trinity christian college regarding reimbursement of faculty expenses his request for information was vague and resulted in an uninformative response from the college expenses for the phoenix trip he is therefore not entitled to a deduction for the cost of the phoenix trip fourth anyanwu argues that he incurred dollar_figure in costs to travel to miami florida for a conference on may through this trip appears to be a business trip and anyanwu has provided documentary_evidence for the trip thus allowing us to estimate the cost of the trip however anyanwu has failed to demonstrate that he was not entitled to reimbursement for the miami trip therefore he cannot deduct the cost fifth anyanwu argues that he is entitled to a dollar_figure amortization deduction for what he described as software books etc nothing in the record supports the elements of the dollar_figure deduction except for a table that anyanwu prepared on the eve of trial anyanwu did not testify under oath that the dollar_figure amount is correct the mere fact that anyanwu typed this number on a document before trial is not sufficient to convince us that the amount is correct we have no way of knowing the type of software and books their cost or when they were purchased he has not shown by a preponderance of evidence that he is entitled to this dollar_figure deduction 7the irs argues that the deduction is barred by the substantiation requirement of sec_1_274-5t temporary income_tax regs supra setting aside sec_1_274-5t temporary income_tax regs supra we have no grounds for determining that anyanwu is entitled to an amortization deduction of dollar_figure sixth anyanwu argues that he is entitled to a dollar_figure depreciation deduction for a laptop computer that he allegedly purchased in for dollar_figure a computer is listed_property sec_274 disallowing unsubstantiated deductions for listed_property as defined in sec_280f sec_280f listed_property means computer_or_peripheral_equipment as defined in sec_168 sec_168 defining computers and peripheral equipment a deduction for a computer must therefore meet the substantiation requirement of sec_1_274-5t temporary income_tax regs supra one aspect of this requirement is that the taxpayer must prove the purchase_price of the listed_property sec_1_274-5t temporary income_tax regs fed reg date such proof must take the form of adequate_records or sufficient evidence other than the statement of the taxpayer sec_1 5t c temporary income_tax regs supra the only support that dollar_figure is the correct deduction is a table prepared by anyanwu on the eve of trial this table does not satisfy strict substantiation requirements sec_1_274-5t temporary income_tax regs supra the corroborative evidence required to support a statement not made at or near the time of the expenditure or use must have a high degree of probative value to 8the irs argues that this laptop computer is one of three computers anyanwu owned and that it was unnecessary for him to own so many computers we need not address this argument elevate such statement and evidence to the level of credibility reflected by a record made at or near the time of the expenditure or use supported by sufficient documentary_evidence anyanwu is not entitled to the dollar_figure deduction seventh anyanwu argues that he is entitled to a dollar_figure depreciation deduction for a desktop computer that he allegedly purchased on date for dollar_figure the deduction for the desktop computer is not allowable for the same reason that the deduction for the laptop computer is not allowable to reflect the foregoing decision will be entered under rule
